          Case 2:16-cv-00876-MAK Document 246-3 Filed 10/24/19 Page 1 of 3




                              LAW OFFICES OF JOEL SANSONE
                                    TWO GATEWAY CENTER, SUITE 1290
                                          603 STANWIX STREET
                                    PITTSBURGH, PENNSYLVANIA 15222
                                              _____________
                                         TELEPHONE (412) 281-9194

JOEL S. SANSONE                                                      MASSIMO A. TERZIGNI
jsansone@joelsansonelaw.com                                          mterzigni@joelsansonelaw.com

                                                                     ELIZABETH A. TUTTLE
                                                                     etuttle@joelsansonelaw.com




                                         October 24, 2019



Re:      Geness v. Commonwealth of Pennsylvania, et al.
         Civil Action No. 2:16-cv-00876
         Costs Expended in Plaintiff’s Case

Date               Item                                                        Amount

Category: Filing Fees/Service Fees

6/2016             Clerk of Courts - Complaint                                 450.00
6/2016             Service of Complaint                                        375.08
4/2017             Clerk of Courts                                             92.00
5/2017             Clerk of Courts - Notice of Appeal                          505.00

                   Subtotal: $1,422.08


Category: Depositions

4/2017             Depos of McVey, McVey                                       1,096.55
4/2017             Depo of Tummons                                             811.10
8/2019             Depos of Lambie, Kuhn, Whiteko                              1,085.95
8/2019             Depos of Mader, Vitler                                      900.60
8/2019             Depos of Mittleman/Darr                                     606.01

                   Subtotal: $4,500.21
         Case 2:16-cv-00876-MAK Document 246-3 Filed 10/24/19 Page 2 of 3



Page 2
Geness v. Commonwealth of Pennsylvania, et al.
Civil Action No. 2:16-cv-00876
Costs Expended in Plaintiff’s Case

Date           Item                                                     Amount

Category: Travel

1/2016         Mileage to Uniontown to meet with client                 59.40

1/18-19/2018 Philadelphia - Third Circuit Oral Argument                 2,414.94

               Mileage: 250.70
               Hotel Rooms: 1,683.89
               Meals: 476.35
               Parking: 4.00

8/7-9/2019     Travel to Harrisburg for AOPC and DHS Depositions        641.98

               Mileage: 266.80
               Hotel Room: 375.18

8/27/2019      Mileage to Uniontown (Obtain Signatures on Affidavits)   60.00

               Subtotal: $3,176.32


Category: Postage

2016-2019      Postage                                                  90.49


Category: Scanning/Copying                                              1,285.75

2016-2019      In-house Copies: 498.25
5/7/2017       MCS Copy Service: 342.30
6/3/2019       MCS Copy Service: 445.20


Category: Miscellaneous

         2016-2019    Case Binders: 133.00                              161.89
         2019         Black Binders: 28.89

         Subtotal: $1,538.13
       Case 2:16-cv-00876-MAK Document 246-3 Filed 10/24/19 Page 3 of 3



Page 3
Geness v. Commonwealth of Pennsylvania, et al.
Civil Action No. 2:16-cv-00876
Costs Expended in Plaintiff’s Case


Total Expenses: $10,636.74
